               CASE 0:19-cv-00810-PAM-LIB Document 8 Filed 04/25/19 Page 1 of 5



                                SOUNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA




      Damion Galloway,                                    Case No.: 0:19-cv-910-PAM-LIB

              Plaintiff,                                  RULE 26(f) REPORT

      v.

      Capital One Bank (USA), N.A.

              Defendant.



               The parties/counsel identified below conferred as required by Fed. R. Civ. P. 26(f)
        and the Local Rules, on April 25, 2019, and prepared the following report.

              The initial pretrial conference required under Fed. R. Civ. P. 16 and LR 16.2 is
        scheduled for April 30, 2019, before the United States Magistrate Judge Leo I. Brisbois,
        in Courtroom 3, Gerald W. Heaney Federal Building and U.S. Courthouse.

        (a)    DESCRIPTION OF THE CASE

        (b)    Concise factual summary of plaintiff’s claims:

                       Defendant called Plaintiff's cell phone seven times using an automatic
                       telephone dialing system (“ATDS”), an act which is specifically prohibited
                       by the Telephone Consumer Protection Act, 47 U.S.C. 227 (“TCPA”).

        (c)    Concise factual summary of defendant’s claims/defenses:

                       Plaintiff provided the phone number at issue to Defendant and, per the
                       terms of his account agreement, consented to receive calls from
                       Defendant on the subject number. Moreover, although Defendant had
                       Plaintiff’s bargained-for consent to call the subject number using an
                       ATDS, Defendant did not contact Plaintiff using an ATDS, as that term
                       is defined by the TCPA. Finally, there is no evidence whatsoever to
                       suggest that Defendant could be liable for a willful TCPA violation.

        (d)    Statement of jurisdiction (including statutory citations):

                                                      1
4670987v1
              CASE 0:19-cv-00810-PAM-LIB Document 8 Filed 04/25/19 Page 2 of 5




                      Jurisdiction of this Court arises under 28 U.S.C § 1331.

        (e)    Summary of factual stipulations or agreements:

                      None.

        (f)    Statement of whether a jury trial has been timely demanded by any party:

                      Plaintiff has demanded a jury trial.

        (g)     Statement as to whether the parties agree to resolve the matter under the Rules of
        Procedure for Expedited Trials of the United States District Court, District of Minnesota,
        if applicable:

                      The parties do not agree to resolve this matter under the Rule of
                      Procedure for Expedited Trials of the United States District Court,
                      District of Minnesota.

        (h)    PLEADINGS

             All process has been served and all pleadings filed. The parties do not plan to
        amend or add additional parties at this time.

        (i)    FACT DISCOVERY

               The parties recommend that the Court establish the following fact discovery
        deadlines and limitations:

               (j)    The parties must make their initial disclosures under Fed. R. Civ. P. 26(a)
                      (1) on or before May 8, 2019.

               (k)    Fact discovery procedures must be commenced in time to be completed on
                      or before November 1, 2019.

               (l)    The parties do not believe that discovery should be conducted in phases or
                      limited to or focused on certain issues or certain sources before others. (If
                      so, describe.)

               (m)    The parties propose that the Court limit the use and number of discovery
                      procedures as follows:



                                                     2
4670987v1
               CASE 0:19-cv-00810-PAM-LIB Document 8 Filed 04/25/19 Page 3 of 5



               (1)    No more than a total of 25 interrogatories, counted in accordance with
                      Rule 33(a), shall be served by each party/side.

               (2)    No more than 25 document requests shall be served by each party/side.

               (3)    No more than 25 requests for admissions shall be served by each
                      party/side.

               (4)    No more than 1 Rule 35 Medical Examinations shall be taken by
                      Defendant(s) and completed by November 1, 2019.

               (5)    No more than 3 fact depositions, including Rule 30(b)(6) depositions, shall
                      be taken by each party/side.

        (n)    EXPERT DISCOVERY

               (o)    Plaintiff anticipates that he will not require expert witnesses at the time of
                      trial. Defendant anticipates that it will require an expert witness at the time
                      of trial in the event Plaintiff intends to argue Defendant used an ATDS to
                      place calls.

        (p)    The plaintiff anticipates calling 0 (number) experts. Plaintiff will only call a
        rebuttal expert if Defendant calls an expert.

        (q)   The defendant anticipates calling 1 expert in the field of telecommunications
        technology.

               (r)    Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and
                      the full disclosures required by Rule 26(a)(2)(B) (accompanied by the
                      written report prepared and signed by the expert witness) and the full
                      disclosures required by Rule 26(a)(2)(C), shall be made as follows:

        (s)    Identities by Plaintiff on or before August 1, 2019. Disclosures by Plaintiff on or
        before August 15, 2019.

        (t)   Identities by Defendant on or before September 1, 2019. Disclosures by
        Defendant on or before September 15, 2019

        (u)    Rebuttal identities and disclosures on or before October 15, 2019.

               (v)    Expert discovery, including depositions, shall be completed by December
                      1, 2019.


                                                      3
4670987v1
               CASE 0:19-cv-00810-PAM-LIB Document 8 Filed 04/25/19 Page 4 of 5



        (w)    OTHER DISCOVERY ISSUES

               (x)    Protective Order. The parties have discussed whether they believe that a
                      protective order is necessary to govern discovery and will jointly submit a
                      standard protective order should they deem one necessary.

               (y)    Discovery of Electronically Stored Information. The parties have discussed
                      issues about preservation, disclosure, production, and discovery of
                      electronically stored information, as required by Fed. R. Civ. P. 26(f), and
                      request the Court to include the following agreement in the scheduling
                      order: ESI will be limited in nature and will be produced in PDF or
                      MP3 format or any other format agreed to by counsel.

               (z)    Claims of Privilege or Work Product Protection. The parties have discussed
                      issues about claims of privilege and of protection as attorney work-product
                      or trial preparation materials, as required by Fed. R. Civ. P. 26(f), including
                      whether the parties agree to a procedure to assert these claims after
                      production, or have reached any other agreements under Fed. R. Evid. 502.
                      The parties do not request that the Court include any agreement in the
                      scheduling order.

               (aa)   The parties do not propose that a party be required to request an informal
                      telephone conference with the Court before filing any formal discovery
                      motion.

        (bb)   PROPOSED MOTION SCHEDULE

        The parties propose the following deadlines for filing non-dispositive motions:

               (cc)   Any motion that seeks to amend the pleadings or to add parties must be
                      filed and served on or before June 1, 2019

               (dd)   All other non-dispositive motions, including those that relate to fact
                      discovery, must be filed and served on or before December 1, 2019.

               (ee)   All non-dispositive motions that relate to expert discovery must be filed and
                      served on or before January 1, 2020.

               (ff)   All dispositive motions must be filed and served by February 1, 2020.

        (gg)   TRIAL-READY DATE



                                                     4
4670987v1
               CASE 0:19-cv-00810-PAM-LIB Document 8 Filed 04/25/19 Page 5 of 5



               (hh)   The parties agree that this case will be ready for trial on or after April 1,
                      2020.

               (ii)   The parties propose that the final pretrial conference will be held on or
                      before March 15, 2020.

        (jj)   INSURANCE CARRIERS/INDEMNITORS

               Capital One has no insurance coverage or indemnitors that would apply to
               this case.

        (kk)   SETTLEMENT

               (ll)   The parties will discuss settlement before the initial pretrial conference, by the
                      plaintiff making a written demand for settlement and each defendant making a
                      written response/offer to the plaintiff’s demand.

               (mm) The parties propose that a settlement conference be scheduled to take place before
                    December 1, 2019.

               (nn)   The parties have discussed whether alternative dispute resolution will be helpful
                      to the resolution of this case and recommend the following: nothing at this time.

        (oo)   TRIAL BY MAGISTRATE JUDGE

                      The parties have not agreed to consent to jurisdiction by the Magistrate
                      Judge pursuant to Title 28, United States Code § 636(c).


        Dated: _April 24, 2019                   Dated: _April 24, 2019

      ATTORNEYS FOR PLAINTIFF                            ATTORNEY FOR DEFENDANT

      By: s/ Bennett Hartz                               By: s/ Sarah E. Pruett
      Bennett Hartz #393136                              Sarah Pruett #397269
      WALKER & WALKER LAW OFFICES                        Karla M. Vehrs #387086
      4356 Nicollet Avenue                               BALLARD SPAHR LLP
      Minneapolis, MN 55409                              80 8th St. S., Ste 2000
      (612) 824-4357                                     Minneapolis, MN 55402
      bennett@bankruptcytruth.com                        (612) 371-3211
                                                         vehrsk@ballardspahr.com
                                                         pruetts@ballardspahr.com



                                                        5
4670987v1
